DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	The term "maximum" in claim 5 is a relative term which renders the claim indefinite.  The term "maximum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner at best will interpret maximum to be an outward pivoting angle relative to galley monument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-10,14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al. (PGPUB US20200047889A1) hereinafter Kurz, in view of Price; Oliver et al. (PGPUB20060175499) hereinafter Price.
5.	Regarding claim 1, Kurz teaches a galley monument having an integrated display arrangement (Kurz, fig 2), comprising: a display (Kurz, fig. 2, element 4); but fails to teach a display holder, by which the display is movably attached to the galley monument, wherein the display holder is configured as a rotary-pivot joint; Kurz further teaches and a receiving region, into which the display is configured to be pivoted into a stowed state by the display holder (Kurz, fig. 2 element 16, stowed position); wherein the display is configured to be rotated by the display holder in a state of use to set an orientation for use (Kurz, fig. 2, element 4).
Price  teaches a display holder (Price, fig. 1, element 8), by which the display is movably attached to the galley monument (Price, para[0002] workstation equal to monument), wherein the display holder is configured as a rotary-pivot joint (Price, fig. 1, element 4 equal to rotary pivot joint);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument having an integrated display taught by Kurz with a display holder, by which the display is movably attached to the galley monument, wherein the display holder is configured as a rotary-pivot joint; as taught by Price so that it (“…allows the display to be oriented in any desired position to suit the viewer.” (Price, para [0001]).
6.	Regarding claim 2, Kurz as modified discloses the galley monument according to claim 1, wherein the display holder is configured in such a way that the display is configure to be pivoted into the receiving region as far as a maximum inward-pivoting angle relative to the galley monument (Kurz, Para [0015], lines 7-9, monitor is pivoted for storage).
7.	Regarding claim 3, Kurz as modified discloses the galley monument according to claim 2, wherein the maximum inward- pivoting angle is 90o (Kurz, fig. 2 element 4 & 16 monitor and storage at 90o).
8.	Regarding claim 4, Kurz as modified discloses the galley monument according to claim 1, wherein the display is configured to be pivoted out from the galley monument by the display holder in the state of use (Kurz, fig 2, element 4, is pivoted out from monument while in use).
9.	Regarding claim 5, Kurz as modified discloses the galley monument according to claim 4, wherein the display holder is configured in such a way that the display is configured to be pivoted out as far as a maximum outward-pivoting angle relative to the galley monument (Kurz, fig. 2 element 4 & 16 monitor and storage at 90o).
claim 6, Kurz as modified discloses the galley monument according to claim 1, but fails to disclose wherein the display holder is configured in such a way that the display is configured to be rotated by 360o around the display holder in the state of use.
However in the same field of endeavor Price teaches wherein the display holder is configured in such a way that the display is configured to be rotated by 360o around the display holder in the state of use (Price, para [0046], lines 13-16, display holder equals support plate element 8, “It will also be appreciated that the strap 24 together with the head 24 and support plate 8 can move relative to the support arm 3 in any direction about the spherical bearing 20.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument according to claim 1, disclosed as modified by Kurz with wherein the display holder is configured in such a way that the display is configured to be rotated by 360o around the display holder in the state of use as taught by Price so that it (“…allows the display to be oriented in any desired position to suit the viewer.” (Price, para [0001]).
11.	Regarding claim 7, Kurz as modified discloses the galley monument according to claim 1, but fails to disclose further comprising a display housing, into which the display holder is integrated.
However in the same field of endeavor Price teaches further comprising a display housing, into which the display holder is integrated (Price, para [0002], lines 8-11, quick release is equal to housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument according to claim 1, disclosed as modified by Kurz with further comprising a display housing, into which the display holder is integrated as taught by Price so that it (“…allows the display to be oriented in any desired position to suit the viewer.” (Price, para [0001]).
12.	Regarding claim 8, Kurz as modified discloses the galley monument according to claim 1, but fails to wherein the display housing is formed integrally together with the display holder.
Price teaches wherein the display housing is formed integrally together with the display holder. (Price, para [0037], lines 7-11, when attached together makes one complete piece).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument according to claim 1, disclosed as modified by Kurz with wherein the display housing is formed integrally together with the display holder as taught by Price so that it (“…allows the display to be oriented in any desired position to suit the viewer.” (Price, para [0001]).
13.	Regarding claim 9, Kurz as modified discloses the galley monument according to claim 1, wherein the display holder is mounted on a horizontal and/or vertical outer edge of the galley monument (Kurz, fig. 2 element 16, outer edge, para [0034], “…vertical storage compartment 16 is provided to the side of the slide-in compartments…”).
14.	Regarding claim 10, Kurz as modified discloses the galley monument according to claim 1, wherein the receiving region is a cubbyhole and/or a display receptacle (Kurz, para [0037], lines6-8).
15.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kurz in view of Price as applied above and further in view of PGPUB 20140111705 Wade; Jason et al. hereinafter Wade.
16.	Regarding claim 11, Kurz as modified discloses the galley monument according to claim 1, but fails to disclose wherein safety brackets are mounted on the display.
However Wade discloses wherein safety brackets are mounted on the display (Wade, para [0020], lines 12-16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument according to claim 1, as taught by Kurz with Wade “so that users may rely on these handles for safety reasons.” display (Wade, para [0020], lines 12-16).
17.	Regarding claim 12, Kurz as modified discloses the galley monument according to claim 1, but fails to disclose the galley monument according to claim 11, wherein the safety brackets are configured as gripping brackets for manual movement of the display.
However Wade discloses the galley monument according to claim 11, wherein the safety brackets are configured as gripping brackets for manual movement of the display (para[0001]).
18.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurz in view of Price as applied above and further in view of US 6816364 B2 Helot; Jacques et al. hereinafter Helot. 
19.	Regarding claim 13, Kurz as modified discloses the galley monument according to claim 1, but fails to disclose wherein power lines and/or data lines for supplying the display extend within the display holder between the galley monument and the display.
However Helot discloses wherein power lines and/or data lines for supplying the display extend within the display holder between the galley monument and the display (Helot, abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the the galley monument according to claim 1, as taught by Kurz, with wherein power lines and/or data lines for supplying the display extend within the display holder between the galley monument and the display as taught by Helot and “…allows a highly aesthetically-pleasing assembly to be produced…” (Helot, col 4 line 29-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642